
	
		III
		110th CONGRESS
		2d Session
		S. RES. 642
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the production of records by
		  the Permanent Subcommittee on Investigations of the Committee on Homeland
		  Security and Governmental Affairs.
	
	
		Whereas the Permanent Subcommittee on Investigations of
			 the Committee on Homeland Security and Governmental Affairs conducted an
			 investigation into tax haven financial institutions, their formation and
			 administration of offshore entities and accounts for use by U.S. clients, and
			 the impact of those activities on tax compliance in the United States;
		Whereas the Subcommittee has received a number of requests
			 from law enforcement and regulatory agencies for access to records of the
			 Subcommittee's investigation;
		Whereas, by the privileges of the Senate of the United
			 States and rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate can, by administrative or judicial
			 process, be taken from such control or possession but by permission of the
			 Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate is needed for the promotion of justice, the
			 Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That the Chairman and Ranking
			 Minority Member of the Permanent Subcommittee on Investigations of the
			 Committee on Homeland Security and Governmental Affairs, acting jointly, are
			 authorized to provide to law enforcement officials, regulatory agencies, and
			 other entities or individuals duly authorized by Federal, State, or foreign
			 governments, records of the Subcommittee's investigation into tax haven
			 financial institutions, their formation and administration of offshore entities
			 and accounts for use by U.S. clients, and the impact of those activities on tax
			 compliance in the United States.
		
